DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 14 objected to because of the following informalities:  
Claim 14 duplicates the word “wherein” in “The method for discriminating a weather radar return from a surface return of claim 12, wherein wherein the at least one side lobe is at least one of: a side lobe radiating vertically below a main lobe of the ESA, a side lobe radiating horizontally from the main lobe of the ESA, and a side lobe radiating omnidirectionally from the main lobe of the ESA.”. 
Claim 3 recites the limitation, “determined by the controller upon the receive the weather radar data.” This limitation is grammatically incorrect. 
Claim 5 recites the limitation, “the radar data” in  “The system for discriminating a ground clutter return from a weather return of claim 1, wherein the at least one characteristic of the radar data associated with the at least one ground clutter return further comprises a radar return of greater strength than a surrounding radar return over a sequence of azimuths.” This limitation should recite, “the weather radar data” to have clear antecedent basis in claim 1. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5,11,12 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sishtla (US 9019145 B1).
Regarding claim 1, Sishtla discloses
A system for discriminating a ground clutter return from a weather return (Col. 1, lines 6-8, “The present disclosure relates generally to the field of weather radar. The present disclosure relates more specifically to the field of ground clutter rejection in weather radar.”), comprising: 
a weather radar onboard an aircraft (Fig. 2 displays radar system, 102, onboard an aircraft), the weather radar including an electronically scanned array (ESA) antenna (Col. 4, lines 1-2, “Alternatively, radar antenna 104 can be an electronically steered antenna array.”), the weather radar configured for reception of a weather radar data (Col. 4, lines 7-9, “System 102 can utilize a variety of algorithms for detecting windshear and other hazards using the weather radar return data associate with null response 323.”), the ESA having a plurality of elements (Col. 4, lines 1-4, “Alternatively, radar antenna 104 can be an electronically steered antenna array. In such an embodiment, antenna 104 can include two receivers or can receive encoded signals (e.g., a top coded output and a bottom coded output).”); 
a weather communication interface (Fig. 1, element 20, “display”) configured for receiving the weather radar data and configuring the weather radar data for recognition by an operator of the aircraft (Col. 5, lines 58-62, “Using null response 323, the resulting data about weather conditions can be used by system 102 and be displayed on flight displays 20 in aircraft 10 for pilot/copilot analysis, such as in windshear or other hazard detection.”)
a controller operatively coupled with each of the ESA and the weather radar (Col. 2, lines 2-4, “The processor directs the antenna so that a null is correlated with ground during weather sensing to reduce ground clutter.”; therefore, a controller is implicit as the antennas are directed based on the weather data); 
a tangible, non-transitory memory configured to communicate with the controller (Col. 12, lines 53-61, “By way of example, such machine-readable media can comprise RAM, ROM, EPROM, EEPROM, CD-ROM or other optical disk storage, magnetic disk storage or other magnetic storage devices, or any other medium which can be used to carry or store a desired program code in the form of machine-executable instructions or data structures and which can be accessed by a general purpose or special purpose computer or other machine with a processor.”), the tangible, non-transitory memory having instructions stored therein that, in response to execution by the controller (Col. 12, lines 53-61, “By way of example, such machine-readable media can comprise RAM, ROM, EPROM, EEPROM, CD-ROM or other optical disk storage, magnetic disk storage or other magnetic storage devices, or any other medium which can be used to carry or store a desired program code in the form of machine-executable instructions or data structures and which can be accessed by a general purpose or special purpose computer or other machine with a processor.”), cause the controller to: 
receive the weather radar data (Col. 2, lines 1-4, “The weather radar system also includes a processor coupled to the receive circuit and receiving the radar return data. The processor directs the antenna so that a null is correlated with ground during weather sensing to reduce ground clutter.”); 
identify at least one ground clutter return within the received weather radar data (“Transmitter/receiver circuit 302 may be configured to receive radar returns received by weather radar antenna 104 and is also coupled to processor 303.”) based on at least one characteristic of the weather radar data associated with the at least one ground clutter return (Col. 5, lines 46-48, “In one exemplary embodiment, a radar antenna, such as weather radar antenna 104, can sweep across the atmosphere and analyze null response 323 to determine weather hazards.”); 
determine a location relative to the aircraft of the at least one ground clutter return based on the identification (Col. 5, lines 49-54, “As part of the characteristics of null response 323, power is reduced to a minimum at a location in the middle of the first and second portions of the radar return data. As discussed above, null response 323 preferably has a much narrower bandwidth, allowing for separation of ground clutter and weather conditions, among other responses.”); 
command the ESA to adaptively adjust (Col. 2, lines 1-4, “The weather radar system also includes a processor coupled to the receive circuit and receiving the radar return data. The processor directs the antenna so that a null is correlated with ground during weather sensing to reduce ground clutter.”) at least one of: an amplitude and a phase of at least one element of the plurality of elements to manipulate (Col. 4, lines 46-52, “Processor 303 can also alter a representation of the power and/or phase of the weather radar return, according to an exemplary embodiment. Preferably, processor 303 operates to generate null response 323 by combining portions of radar return data. Processor 303 can perform operations to steer and/or tune null response 323 as described below.”) 1) a far field radiation pattern (Col. 3 lines 59-64, “In a preferred embodiment, antenna 104 associated with radar beam 106 is a smaller antenna, such as those suitable for business and regional systems (BRS) aircraft (e.g., antenna 104 can have an 18 inch diameter or less). In one preferred embodiment, antenna 104 can have a diameter of between 12 and 14 inches or 12 inches or less for X-band radars.”) and 2) at least one side lobe associated with the ESA (Col. 3, lines 40-43, “In addition, system 102 can utilize additional filtering to reject or reduce ground clutter, such as frequency filtering and notch filters according to alternative embodiments. Frequency filtering can include frequency domain editing.”), the adaptive adjustment creates at least one null associated with the at least one ground clutter return (Col. 3, lines 44-48, “In one preferred embodiment, 70 dB of clutter rejection can be achieved by steering a null 327 in response 323 towards the ground clutter in radar time so that the null effectively rejects ground clutter. Null 327 can be formed using a split aperture antenna technique in one embodiment.”), the adaptive adjustment maintains a signal to noise ratio (SNR) sensitivity of the weather radar to receive at least one weather return (Col. 4, lines 48-53, “Estimates from vertical or partially vertical scans can be phased and combined to produce null 327 in one embodiment. By rejecting the ground clutter in antenna angle space, the loss in signal-to-noise ratio due to notch filtering can be advantageously minimized in one embodiment.”); 
receive the at least one weather return (Col. 4, lines 5-9, “System 102 preferably achieves filtering while retaining windshear return data for the performance of gradient assessments. System 102 can utilize a variety of algorithms for detecting windshear and other hazards using the weather radar return data associate with null response 323.”); and 
display the at least one weather return to the operator of the aircraft (Col. 5, lines 58-62, “Using null response 323, the resulting data about weather conditions can be used by system 102 and be displayed on flight displays 20 in aircraft 10 for pilot/copilot analysis, such as in windshear or other hazard detection.”).

Regarding claim 2, Sishtla further discloses
The system for discriminating a ground clutter return from a weather return of claim 1, wherein the aircraft further comprises one of a manned aircraft (Col. 5, lines 58-61, “Using null response 323, the resulting data about weather conditions can be used by system 102 and be displayed on flight displays 20 in aircraft 10 for pilot/copilot analysis”) and an unmanned aircraft system (UAS).

Regarding claim 3, Sishtla further discloses
The system for discriminating a ground clutter return from a weather return of claim 1, wherein the adaptive adjustment is one of: selected from a list of precomputed historically successful tapers stored within the memory and determined by the controller upon the receive the weather radar data (Col. 3, lines 28-35, “System 102 advantageously utilizes a null response 323 associated with weather radar returns to reduce ground clutter. Null response 323 can be formed proactively or after reception by system 102. Null response 323 is preferably formed so that a null is associated with ground. As discussed below, various transmitters, receiving and processing techniques can be used to form null response 323 which can take a number of shapes.”).

Regarding claim 4, Sishtla further discloses
The system for discriminating a ground clutter return from a weather return of claim 1, wherein the operator of the aircraft further comprises one of: a pilot onboard the aircraft (Col. 5, lines 58-61, “Using null response 323, the resulting data about weather conditions can be used by system 102 and be displayed on flight displays 20 in aircraft 10 for pilot/copilot analysis”), a mission processor onboard the aircraft configured to fly the aircraft via an autopilot, and a remote pilot of the aircraft.

Regarding claim 5, Sishtla further discloses
The system for discriminating a ground clutter return from a weather return of claim 1, wherein the at least one characteristic of the radar data associated with the at least one ground clutter return further comprises a radar return of greater strength than a surrounding radar return over a sequence of azimuths (Col. 3, lines 23-30, “An electronic and/or mechanical steering mechanism can be used to steer antenna 104 according to azimuth angles and tilt angles. In a preferred embodiment, system 102 is capable of detecting low-lying windshear in the presence of strong or very strong ground clutter. System 102 advantageously utilizes a null response 323 associated with weather radar returns to reduce ground clutter.”).

Regarding claim 11, Sishtla further discloses
The system for discriminating a ground clutter return from a weather return of claim 1, wherein display the at least one weather return to the operator of the aircraft further comprises one of: a display on a flight deck weather display (Col. 3, lines 3-5, “Referring to FIG. 1, an illustration of an aircraft control center or cockpit 10 is shown, according to one exemplary embodiment. Aircraft control center 10 includes flight displays 20.”), a transmission to a mission processor onboard the aircraft (Col. 3, lines 12-14, “In FIG. 2, the front of an aircraft is shown with aircraft control center 10 and nose 100, according to an exemplary embodiment.”), and a transmission to an autonomous flight control computer onboard the aircraft (Col. 8, lines 58-62, “The initialization of system 102 may be triggered by pilot request or the aircraft may automatically generate the initialization of the system. Once the system is initialized, weather radar system 102 scans an area and generates a first radar return data and a second radar return data (step 604).”).

Regarding claim 12, the same cited section and rationale as corresponding system claim 1 is applied. 

Regarding claim 15, the same cited section and rationale as corresponding system claim 11 is applied.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sishtla (US 9019145 B1) in view of Caille (US 5124712 A). 
Regarding claim 6, Sishtla discloses [Note: what Sishtla fails to specifically disclose is strike-through]
The system for discriminating a ground clutter return from a weather return of claim 1, wherein adaptively adjust the at least one of: an amplitude and a phase (Col. 4, lines 46-52, “Processor 303 can also alter a representation of the power and/or phase of the weather radar return, according to an exemplary embodiment. Preferably, processor 303 operates to generate null response 323 by combining portions of radar return data. Processor 303 can perform operations to steer and/or tune null response 323 as described below.”) 
Caille discloses, 
a non-uniform amplitude excitation of each element of the plurality of elements (Col. 9, lines 17-21, “the TR modules are distributed in non-uniform manner over the length of the antenna to provide the required amplitude weighting with all of the HPAs operating at the same output power, so as to optimize their efficiency as in the basic version.”), the non-uniform amplitude excitation stronger in a center of the ESA than at an edge of the ESA (Col. 9, lines 35-41, “They are nonuniformly distributed (closer together in the center) and this distribution is associated with the conductances of the radiating slots being adjusted to obtain an amplitude law which varies linearly in dB from one end to the other, thereby enabling a good quality pattern to be obtained (FIG. 25).”).
	It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify Sishtla with Caille to incorporate the features of: a non-uniform amplitude excitation of each element of the plurality of elements, the non-uniform amplitude excitation stronger in a center of the ESA than at an edge of the ESA. Both Sishtla and Callie are considered analogous arts as they both disclose a phased array antenna design to electrically scan an area with a desired radiation beam pattern. Sishtla is especially similar to the claimed invention as it discloses the features of claims 1-5 and disclose the feature of adaptively adjusting the amplitude and/or phase of the antenna elements to produce a desired radiation pattern. However, Sishtla fails to specifically disclose the feature of: a non-uniform amplitude excitation of each element of the plurality of elements, the non-uniform amplitude excitation stronger in a center of the ESA than at an edge of the ESA. This feature has been disclosed by Caille. By creating a non-uniform amplitude excitation of each element, a better use of the power is achieved by amplitude excitation stronger in the center of the antenna array rather than the edge. This allows for more controlled use of power by the system in controlling the radiation beam.   

Regarding claim 7, Sishtla discloses [Note: what Sishtla fails to specifically disclose is strike-through]
The system for discriminating a ground clutter return from a weather return of claim 1, wherein adaptively adjust the at least one of: an amplitude and a phase (Col. 4, lines 46-52, “Processor 303 can also alter a representation of the power and/or phase of the weather radar return, according to an exemplary embodiment. Preferably, processor 303 operates to generate null response 323 by combining portions of radar return data. Processor 303 can perform operations to steer and/or tune null response 323 as described below.”) 
Caille discloses, 
a non-uniform phase excitation of each element of the plurality of elements (Col. 9, lines 51-55, “Since electronic scanning is important in this plane, each subpanel is phased controlled (where a subpanel comprises a set of two waveguides 32 and 33 which radiate with H and V polarization), i.e. phase control is provided at a pitch close to 0.7 times the wavelength;”), the non-uniform amplitude excitation stronger in a center of the ESA than at an edge of the ESA (Col. 9, lines 35-41, “They are nonuniformly distributed (closer together in the center) and this distribution is associated with the conductances of the radiating slots being adjusted to obtain an amplitude law which varies linearly in dB from one end to the other, thereby enabling a good quality pattern to be obtained (FIG. 25).”).
It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify Sishtla with Caille to incorporate the features of: a non-uniform phase excitation of each element of the plurality of elements, the non-uniform amplitude excitation stronger in a center of the ESA than at an edge of the ESA. Both Sishtla and Callie are considered analogous arts as they both disclose a phased array antenna design to electrically scan an area with a desired radiation beam pattern. Sishtla is especially similar to the claimed invention as it discloses the features of claims 1-5 and disclose the feature of adaptively adjusting the amplitude and/or phase of the antenna elements to produce a desired radiation pattern. However, Sishtla fails to specifically disclose the feature of: a non-uniform phase excitation of each element of the plurality of elements, the non-uniform amplitude excitation stronger in a center of the ESA than at an edge of the ESA. This feature has been disclosed by Caille. By creating a non-uniform phase excitation of each element, a better use of the power is achieved by amplitude excitation stronger in a center of the antenna array rather than the edge. This allows for more controlled use of power and direction of the antenna beam.  

Regarding claim 13, the same cited section and rationale as corresponding system claim 6 is applied.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sishtla (US 9019145 B1) in view of Koutsoudis (US 5929810 A). 
Regarding claim 8, Sishtla discloses [Note: what Sishtla fails to specifically disclose is strike-through]
The system for discriminating a ground clutter return from a weather return of claim 1, wherein adaptively adjust at least one of: an amplitude and a phase of at least one element of the plurality of elements (Col. 4, lines 46-52, “Processor 303 can also alter a representation of the power and/or phase of the weather radar return, according to an exemplary embodiment. Preferably, processor 303 operates to generate null response 323 by combining portions of radar return data. Processor 303 can perform operations to steer and/or tune null response 323 as described below.”) 
Koutsoudis discloses, 
an adjustment between a zero adjustment across the ESA to an approximately 32 dB adjustment in an illumination difference across the ESA (Fig. 5 depicts the gain of the main lobe to be approximately 32 dB higher in relation to the side lobes which is tantamount to “a zero adjustment across the ESA to an approximately 32 dB adjustment in an illumination difference across the ESA”).
It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify Sishtla with Koutsoudis to incorporate the features of: an adjustment between a zero adjustment across the ESA to an approximately 32 dB adjustment in an illumination difference across the ESA. Both Sishtla and Callie are considered analogous arts as they both disclose an in-flight phased array antenna design to electrically scan an area with a desired radiation beam pattern. Sishtla is especially similar to the claimed invention as it discloses the features of claims 1-5 and disclose the feature of adaptively adjusting the amplitude and/or phase of the antenna elements to produce a desired radiation pattern. However, Sishtla fails to specifically disclose the feature of: an adjustment between a zero adjustment across the ESA to an approximately 32 dB adjustment in an illumination difference across the ESA. This feature has been disclosed by Koutsoudis. By adjusting the excitation of the amplitude between a zero adjustment to about a 32dB adjustment across the antenna elements, a narrower beam width is established and suppression of side lobes (noise) is achieved. 

Claims 9, 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sishtla (US 9019145 B1) in view of Yamaguchi (US 6336033 B1). 
Regarding claim 9, Sishtla discloses [Note: what Sishtla fails to specifically disclose is strike-through]
The system for discriminating a ground clutter return from a weather return of claim 1, 
Yamaguchi discloses, 
wherein the at least one side lobe (Fig. 1 depicts side lobes) is at least one of: a side lobe radiating vertically below a main lobe of the ESA horizontally from the main lobe of the ESA (Fig. 1 depict a side lobe radiating vertically below a main lobe), a side lobe radiating horizontally from the main lobe of the ESA, and a side lobe radiating omnidirectionally from the main lobe of the ESA (Fig. 1 also depicts side lobes radiating omnidirectionally from the main lobe).
It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify Sishtla with Yamaguchi to incorporate the features of: wherein the at least one side lobe is at least one of: a side lobe radiating vertically below a main lobe of the ESA horizontally from the main lobe of the ESA, and a side lobe radiating omnidirectionally from the main lobe of the ESA.  Both Sishtla and Yamaguchi are considered analogous arts as they both disclose adaptive antenna array designs to electrically scan an area with a desired radiation beam pattern. Sishtla is especially similar to the claimed invention as it discloses the features of claims 1-5 and discloses the feature of adaptively adjusting the amplitude and/or phase of the antenna elements to produce a desired radiation pattern. However, Sishtla fails to specifically disclose the feature of: wherein the at least one side lobe is at least one of: a side lobe radiating vertically below a main lobe of the ESA horizontally from the main lobe of the ESA, and a side lobe radiating omnidirectionally from the main lobe of the ESA. This feature has been disclosed by Yamaguchi. By manipulating the side lobe positions and sensitivities a more optimized use of power is achieved by creating a beam radiation pattern in a specified direction with specified sensitivity to achieve more accurate results. 

Regarding claim 10, the combination of Sishtla and Yamaguchi  discloses [Note: what Sishtla fails to specifically disclose is strike-through]
The system for discriminating a ground clutter return from a weather return of claim 9, 
Yamaguchi discloses, 
wherein manipulate the side lobe oriented along the vertical plane (“FIG. 9 is a conceptual diagram showing the relationship between the subarray directional pattern and the combined directional pattern in the case where side lobes of the subarray are suppressed in FIG. 8.”, where the vertical plane is relative) further comprises a reduction in an ESA sensitivity in an area vertically above the main lobe to increase an ESA sensitivity in an area vertically below the main lobe (FIG. 9 depicts the ESA sensitivity increased in the area vertically below the main lobe (i.e. right of the main lobe) while decreasing the ESA sensitivity in the area vertically above the main lobe (i.e. to the left of the main lobe).
It would have been obvious to someone in the art prior to the effective filing date of the claimed invention to modify Sishtla with Yamaguchi to incorporate the features of: wherein manipulate the side lobe oriented along the vertical plane further comprises a reduction in an ESA sensitivity in an area vertically above the main lobe to increase an ESA sensitivity in an area vertically below the main lobe.  Both Sishtla and Yamaguchi are considered analogous arts as they both disclose adaptive antenna array designs to electrically scan an area with a desired radiation beam pattern. Sishtla is especially similar to the claimed invention as it discloses the features of claims 1-5 and disclose the feature of adaptively adjusting the amplitude and/or phase of the antenna elements to produce a desired radiation pattern. However, Sishtla fails to specifically disclose the feature of: wherein manipulate the side lobe oriented along the vertical plane further comprises a reduction in an ESA sensitivity in an area vertically above the main lobe to increase an ESA sensitivity in an area vertically below the main lobe. This feature has been disclosed by Yamaguchi. By manipulating the side lobe positions and sensitivities a more optimized use of power is achieved by creating a beam radiation pattern in a specified direction with specified sensitivity to achieve more accurate results. 

Regarding claim 14, the same cited section and rationale as corresponding system claim 9 is applied.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Freedman (US 5128683 A) is considered analogous art as it discloses a radar system with an active array antenna. Freedman specifically discloses in claim 1, “said antenna elements being distributed in said array in a fashion which provides a greater density of said antenna elements near the center of said array than near the ends of said array to thereby inherently provide a tapered amplitude distribution when each of said antenna elements receives the same amount of power from its associated amplifier means”.
Jehle (US 4939523 A) is considered analogous art as it discloses an aircraft radar antenna. Specifically, in Col. 3 lines 59-63, Jehle discloses, “It is here assumed that the antenna is able to produce not only a sharply focused directional pattern having clearly spaced side lobes (FIGS. 3a, 3b) but simultaneously also a monopulse difference diagram (FIGS. 4a, 4b).” Figure 3 A depicts a narrow and sharp main lobe with a zero adjustment across the ESA to an approximately 32 dB adjustment in an illumination difference across the ESA. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZRA N. WAHEED whose telephone number is (571)272-6713. The examiner can normally be reached M-F (8 AM - 4:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NAZRA NUR WAHEED/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648